


Exhibit 10(o)

 

[g56962lai001.jpg][g56962lai002.gif]

 

December 4, 2008

 

Mr. Louis J. Briskman

c/o CBS Corporation

51 West 52nd Street

New York, NY 10019

 

Dear Mr. Briskman:

 

This letter serves to modify, for purposes of Section 409A of the Internal
Revenue Code (“Section 409A”), certain provisions of your employment agreement,
dated September 16, 2008 (“Employment Agreement”).  Capitalized terms used in
this letter agreement without definition have the meanings assigned to them in
the Employment Agreement.  This letter, when fully executed below, shall amend
your Employment Agreement as follows:

 

1.             The first sentence following subparagraph 7(ii) of your
Employment Agreement shall be amended in its entirety to read as follows:

 

“Bonus compensation under this paragraph 7 shall be paid, less applicable
deductions and withholding taxes, between January 1st and February 28th of the
calendar year following the calendar year to which such bonus compensation
relates.”

 

2.             Paragraph 8(d)(ii) of your Employment Agreement shall be amended
in its entirety to read as follows:

 

 

“(ii)                        eighteen (18) months of the greater of (x) Target
Bonus in effect on the date of your termination of employment (ignoring any
reduction in your Target Bonus prior to such date that constituted Good Reason)
and (y) the average of your actual annual bonus awards for the two calendar
years immediately preceding the calendar year in which your employment is
terminated (such calendar year, the “Termination Year”), determined and paid as
follows:

 

a.                                       for the Termination Year, an amount
equal to the greater of (x) Target Bonus in effect on the date of your
termination of employment (ignoring any reduction in your Target Bonus prior to
such date that constituted Good Reason) and (y) the average of your actual
annual bonus awards for the two calendar years immediately preceding the
Termination Year (such amount, the “Separation Bonus Amount”), prorated for the
number of calendar days remaining in the Termination Year, and payable between
January 1st and February 28th of the calendar year following the Termination
Year; provided, however, that if (x) you are a “specified employee” (within the
meaning of Code Section

 


 

Mr. Louis J. Briskman

December 4, 2008

Page 2

 

409A and determined pursuant to procedures adopted by CBS) at the time of your
termination, (y) your date of termination pursuant to paragraph 8(b) or
(c) occurs after June 30th of the Termination Year, and (z) the prorated
Separation Bonus Amount described in this paragraph 8(d)(ii)(a) is determined to
constitute deferred compensation (within the meaning of Code Section 409A), then
such prorated Separation Bonus Amount shall not be paid to you until the first
business day of the seventh month following the month in which your termination
of employment occurs or your death, if earlier.  Each payment pursuant to this
paragraph 8(d)(ii) shall be regarded as a separate payment and not one of a
series of payments for purposes of Code Section 409A;

 

b.             for the calendar year following the Termination Year, an amount
equal to the Separation Bonus Amount, payable between January 1st and February
28th of the second calendar year following the Termination Year; provided,
however, that if the 18th month anniversary of the date of your termination of
employment (the “18th Month Anniversary”) occurs in the calendar year following
the Termination Year, then the Separation Bonus Amount shall be prorated for the
number of calendar days in the calendar year following the Termination Year that
occur on or before the 18th Month Anniversary; and

 

c.             if the 18th Month Anniversary occurs in the second calendar year
following the Termination, an amount equal to the Separation Bonus Amount,
prorated for the number of calendar days in the second calendar year following
the Termination Year that occur on or before the 18th Month Anniversary, and
payable between January 1st and February 28th of the third calendar year
following the Termination Year.”

 

3.             Paragraph 8(d)(v)c. of your Employment Agreement shall be amended
in its entirety to read as follows:

 

“c.           All awards of restricted share units (the “RSUs”) that would
otherwise vest on or before the end of an eighteen (18) month period following
the date of your termination shall accelerate and vest immediately on the date
of termination and be settled within ten (10) business days thereafter;
provided, however, that to the extent the vesting of any such RSUs is contingent
upon satisfaction of specified performance criteria in accordance with the
requirements of Internal Revenue Code Section 162(m) (“Code Section 162(m)”),
such RSUs shall vest if and when the CBS Compensation Committee (or other
committee or individual(s) designated by the CBS Board of Directors) determines
that the performance criteria relating to such RSUs has been met and will be
settled within ten (10) business days thereafter; provided, further, that to the
extent that you are a “specified employee” (within the meaning of Code
Section 409A and determined pursuant to procedures adopted by CBS) at the

 


 

Mr. Louis J. Briskman

December 4, 2008

Page 3

 

time of your termination and any portion of your RSUs that would otherwise be
settled during the six-month period following your termination of employment
constitutes deferred compensation (within the meaning of Code Section 409A),
such portion shall be settled on the earlier of (i) the first business day of
the seventh month following the month in which your termination of employment
occurs or (ii) your death.”

 

4.         The penultimate sentence of paragraph 9 of your Employment Agreement
shall be amended in its entirety to read as follows:

 

“In the event of your death after termination of your employment while you are
entitled to receive compensation under paragraph 8(d), your beneficiary or
estate shall receive (x) any Salary payable under paragraph 8(d)(i), less
applicable deductions and withholding taxes, in accordance with the schedule set
forth therein; and (y) any bonus compensation under paragraph 8(d)(ii) to the
extent not already paid to you, payable, less applicable deductions and
withholding taxes, between January 1st and February 28th of the calendar year
following the calendar year in which your death occurs.”

 

Except as otherwise provided herein, your Employment Agreement shall continue in
full force and effect in accordance with its terms.

 

To acknowledge your agreement to the foregoing, please sign, date and return
this letter to me or to Stephen D. Mirante, Senior Vice President, Human
Resources Specialty Services.

 

 

 

Very truly yours,

 

 

 

CBS CORPORATION

 

 

 

 

 

By:

 /s/ Angeline C. Straka

 

 

 Angeline C. Straka

 

 

 Senior Vice President

 

 

 Deputy General Counsel and Secretary,

 

 

 CBS Corporation

 

 

Accepted and Agreed:

 

 

 

 

 

/s/ Louis J. Briskman

 

Louis J. Briskman

 

 

 

Dated:

Dec. 17, 08

 

 
